PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov


IBM Corporation – Patent Center
1701 North Street
B/256-3
Endicott, NY 13760

In re Application of 						:
ROBERTO RAGUSA				:     SUA SPONTE EXERCISE
Application No. 16/816,437					:   		OF
Filed:  March 12, 2020					:     SUPERVISORY REVIEW
Attorney Docket No.:  P201905504US01			:       
For:  CONTROLLING LOCATIONS SHARED AMONG MULTIPLE OPERATIONS    



A sua sponte review of the above-noted application file has been conducted. As a result, it has been determined that certain errors on the part of the Office have occurred. In particular, it has been determined that the Final Rejection mailed March 10, 2022 was premature and the Advisory Action mailed May 27, 2022 in response to the amendment filed May 06, 2022 was not an appropriate response. The purpose of this communication is to correct this error and clarify the record.

On February 8, 2022 the Examiner and Applicant conducted an interview in response to a Final Rejection mailed on December 10, 2021. During the interview, Applicant and Examiner agreed that the Final Rejection of December 10, 2021 was improper and that prosecution would be re-opened. Subsequently on February 10, 2022 Applicant submitted an amendment. The Examiner mailed a Final Rejection on March 10, 2022 correcting the mistake from the December Final Rejection and addressing the amendment filed in February. The March 10, 2022 Office action should have been a Non-Final Rejection since the Examiner agreed in the February interview to reopen prosecution in light of mistakes made in the December Final rejection.

Accordingly, the Advisory Action mailed May 27, 2022 is hereby VACATED. The premature Final Rejection mailed March 10, 2022 is hereby designated a Non-Final Rejection and the Applicant’s amendments filed May 6, 2022 are hereby entered as a matter of right.

The application has been forwarded to the Examiner for consideration of the amendment.




Any questions regarding this decision should be directed to NATHAN UBER at (571) 270-
3923.	

/TARIQ R HAFIZ/_________________________
Tariq Hafiz, Director
Technology Center 3600

/BETH V BOSWELL/Quality Assurance Specialist, Art Unit 3600